Order entered May 6, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00177-CV

                                  EX PARTE JOHN CLOUD

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. X-13-1239-P

                                             ORDER
       Before the Court are appellant’s May 1, 2014 motion to abate all actions pending move

and May 2, 2014 motion to lift abatement and notice of new address. In his motion to lift

abatement, appellant asserts he has had “erratic” mail delivery and requests copies of all orders,

motions, and “other” filed in this appeal.

       We note appellant’s new address is reflected in our case management system. We

GRANT appellant’s motion to lift abatement to the extent we DIRECT the Clerk of the Court to

send appellant copies of the Court’s March 31, 2014 letter and April 15, 2014 order.          We

DENY as moot appellant’s motion to abate.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE